STATE OF WEST VIRGINIA

                          SUPREME COURT OF APPEALS
                                                                                    FILED
NAOMI STATON,                                                                      June 22, 2016
Claimant Below, Petitioner                                                    RORY L. PERRY II, CLERK
                                                                            SUPREME COURT OF APPEALS
                                                                                OF WEST VIRGINIA

vs.)   No. 15-0620 (BOR Appeal No. 2050083)
                   (Claim No. 2013018978)

INTEGRATED RESOURCES, INC.,
Employer Below, Respondent


                             MEMORANDUM DECISION
       Petitioner Naomi Staton, by Stephen P. New, her attorney, appeals the decision of the
West Virginia Workers’ Compensation Board of Review. Integrated Resources, Inc., by Jeffery
B. Brannon, its attorney, filed a timely response.

        This appeal arises from the Board of Review’s Final Order dated May 20, 2015, in which
the Board affirmed a December 1, 2014, Order of the Workers’ Compensation Office of Judges.
In its Order, the Office of Judges affirmed the claims administrator’s May 30, 2013, decision to
grant a 0% permanent partial disability award. The Court has carefully reviewed the records,
written arguments, and appendices contained in the briefs, and the case is mature for
consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

       Naomi Staton, a personal care service aide for Integrated Resources, Inc., was injured
while moving a patient on January 17, 2013. Ms. Staton reported to the emergency department at
Beckley Appalachian Regional Hospital with groin pain and interior thigh pain on January 21,
2013. She was examined and diagnosed with a ligamentous sprain. She was prescribed
medication and discharged. On January 29, 2013, Ms. Staton underwent an x-ray examination of
her right hip. It revealed no fracture or traumatic subluxation. A review of her lumbar spine
demonstrated osteoarthritis and degenerative disc disease with no findings to suggest a fracture.
                                                1
On February 22, 2013, the claims administrator held the claim compensable for a right leg and
groin sprain.

        Marsha Bailey, M.D., found that Ms. Staton had reached maximum medical improvement
and suffered no whole person impairment in her April 11, 2013, independent medical evaluation.
Dr. Bailey indicated that this injury had long since resolved and that Ms. Staton’s ongoing
complaints of chronic lower back and bilateral knee pain were not related to the compensable
injury but rather to her condition of obesity. The claims administrator granted a 0% permanent
partial disability award on May 30, 2013.

       On February 21, 2014, an independent medical evaluation performed by Bruce
Guberman, M.D., found that Ms. Staton had reached maximum medical improvement and
suffered from 8% whole person impairment. He opined that the majority of the pain in her right
hip resulted from radiation of her low back pain. He indicated that Ms. Staton demonstrated
abnormalities in her range of motion of her right hip. However she also had range of motion
abnormalities in her uninjured left hip. Therefore, Dr. Guberman opined that the range of motion
abnormalities in the right hip were unrelated to the compensable injury. For the lumbar spine, Dr.
Guberman found 8% whole person impairment utilizing the American Medical Association’s
Guides to the Evaluation of Permanent Impairment (4th ed. 1993) and West Virginia Code of
State Rules § 85-20-C (2006).

        The Office of Judges affirmed the claims administrator in its December 1, 2014, Order. It
found that Ms. Staton did not suffer any ratable impairment related to the injury. Both Dr.
Guberman and Dr. Bailey submitted independent medical evaluations. Dr. Guberman found 8%
whole person impairment but noted that it was related to the lower back. Dr. Bailey found 0%
impairment. The Office of Judges noted that no lower back injury has been held compensable in
this claim. The Office of Judges also noted that Dr. Guberman found no impairment related to
the hip. Because both doctors found 0% whole person impairment related to the hip and the back
was not a compensable condition of the claim, the Office of Judges concluded a 0% permanent
partial disability award was appropriate. The Board of Review adopted the findings of the Office
of Judges and affirmed its Order on May 20, 2015.

       After review, we agree with consistent decisions of the Office of Judges and Board of
Review. The record is clear that there was no whole person impairment attributable to a
compensable condition in the claim. As a result, it was not in error for the Office of Judges and
Board of Review to grant a 0% permanent partial disability award.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.



                                                                                        Affirmed.
                                                2
ISSUED: June 22, 2016


CONCURRED IN BY:
Chief Justice Menis E. Ketchum
Justice Robin J. Davis
Justice Brent D. Benjamin
Justice Margaret L. Workman
Justice Allen H. Loughry II




                                 3